ATHENS BANCSHARES CORPORATION REPORTS THIRD QUARTER 2011 RESULTS Athens, Tennessee, October 31, 2011, Athens Bancshares Corporation (NASDAQ: AFCB – news) (the “Company”), the holding company for Athens Federal Community Bank (the “Bank”), today announced its results of operations for the three and nine months ended September 30, 2011.The Company’s net income for the three months ended September 30, 2011 was $463,000 or $0.18 per diluted share, compared to net income of $349,000 or $0.13 per diluted share for the same period in 2010.For the nine months ended September 30, 2011, net income was $1.2 million or $0.46 per diluted share, compared to a net income of $243,000 or $0.09 per diluted share for the nine months ended September 30, 2010.The reduced net income for the nine months ended September 30, 2010 resulted primarily from a $1.1 million contribution to the charitable foundation formed by the Bank in connection with its conversion from the mutual to the stock form of organization, which was completed in January 2010. Results of Operations – Three Months Ended September 30, 2011 and 2010 Net interest income after provision for loan losses increased $146,000 or 6.87%, for the three months ended September 30, 2011 compared to the three months ended September 30, 2010.Interest income increased $20,000 when comparing the two periods as the average balance of interest-earning assets increased from $262.7 million for the three months ended September 30, 2010 to $264.1 million for the comparable period in 2011. The average yield on interest earning assets increased from 5.55% during the three months ended September 30, 2010 to 5.56% for the comparable period in 2011.Interest expense decreased $266,000 when comparing the two periods as the average balance of interest bearing liabilities decreased from $220.1 million for the three months ended September 30, 2010 to $219.5 million for the comparable period in 2011.The average cost of interest-bearing liabilities decreased from 1.99% to 1.52% when comparing the same two periods.The provision for loan losses increased $140,000 from $424,000 for the quarter ended September 30, 2010 to $564,000 for the quarter ended September 30, 2011.The increase in the provision for loan losses was primarily due to increases in specific loss reserves recorded on impaired loans and a continued decline in overall economic conditions. Non-interest income increased $179,000 to $1.3 million for the three months ended September 30, 2011 compared to $1.1 million for the same period in 2010.The increase was primarily due to an increase in income related to customer investment sales commissions. Non-interest expense increased $138,000 to $2.9 million for the quarter ended September 30, 2011 compared to $2.7 million for the quarter ended September 30, 2010.The primary reason for the increase was an increase in salary and employee benefits expense related to stock options and restricted stock granted under the Company’s Equity Incentive Plan in December 2010 and January 2011, respectively. Income tax expense for the three months ended September 30, 2011 was $210,000 compared to $137,000 for the same period in 2010.The primary reason for the change was the increase in taxable income during the 2011 period. Results of Operations – Nine Months Ended September 30, 2011 and 2010 Net interest income after provision for loan losses increased $522,000, or 8.24%, for the nine months ended September 30, 2011 as compared to the same period in 2010.Interest income increased $140,000 when comparing the two periods as the average balance of interest-earning assets increased from $258.5 million for the nine months ended September 30, 2010 to $262.7 million for the comparable period in 2011.The average yield on interest-earning assets decreased from 5.59% during the nine months ended September 30, 2010 to 5.57% for the same period in 2011.Interest expense decreased $833,000 as the average cost of interest bearing liabilities decreased from 2.10% to 1.56% when comparing the same two periods, while the average balance of interest bearing liabilities increased$2.7 million from $216.1 million to $218.8 million.The provision for loan losses increased $451,000 from $1.1 million for the nine months ended September 30, 2010 to $1.6 million for the nine months ended September 30, 2011. The increase in the provision for loan losses was primarily due to increases in specific loss reserves recorded on impaired loans and a continued decline in overall economic conditions. Non-interest income increased $265,000 for the nine months ended September 30, 2011 compared to the same period in 2010.The increase was primarily due to an increase in income related to the sale of mortgage loans on the secondary market and an increase in commission income related to customer investment sales commissions. Non-interest expense decreased $775,000 for the nine months ended September 30, 2011 compared to the same period in 2010.The primary reason for the decrease was the contribution of $1.1 million in Company common stock and cash to the Athens Federal Foundation during the first quarter of 2010. Income tax expense for the nine months ended September 30, 2011 was $552,000 as compared to an income tax benefit of $59,000 for the same period in 2010.The primary reason for the change was the tax benefit received from the contribution to the Athens Federal Foundation in 2010. Total assets increased $5.6 million to $283.6 million at September 30, 2011, compared to $278.0 million at December 31, 2010.The Bank was considered well-capitalized under applicable federal regulatory capital guidelines at September 30, 2011. This release may contain forward-looking statements within the meaning of the federal securities laws.These statements are not historical facts; rather, they are statements based on the Company’s current expectations regarding its business strategies and their intended results and its future performance.Forward-looking statements are preceded by terms such as “expects”, “believes”, “anticipates”, “intends” and similar expressions. Forward-looking statements are not guarantees of future performance.Numerous risks and uncertainties could cause or contribute to the Company’s actual results, performance and achievements to be materially different from those expressed or implied by the forward-looking statements.Factors that may cause or contribute to these differences include, without limitation, general economic conditions, including changes in market interest rates and changes in monetary and fiscal policies of the federal government; legislative and regulatory changes; and other factors disclosed periodically in the Company’s filings with the Securities and Exchange Commission. Because of the risks and uncertainties inherent in forward-looking statements, readers are cautioned not to place undue reliance on them, whether included in this report or made elsewhere from time to time by the Company or on its behalf.Except as may be required by applicable law or regulation, the Company assumes no obligation to update any forward-looking statements. ATHENS BANCHSARES CORPORATION AND SUBSIDIARY CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited - Dollars in thousands, except per share amounts) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, Operating Data: Total interest income $ $ $ 10,973 $ Total interest expense 2,564 Net interest income 8,409 Provision for loan losses 1,559 Net interest income after provision for loan losses 6,850 Total non-interest income 3,481 Total non-interest expense 8,585 Income before income taxes 1,746 Income tax expense (benefit) 552 Net income $ $ $ 1,194 $ Net income per share, basic $ $ $ 0.47 $ Average common shares outstanding, basic 2,541,843 Net income per share, diluted $ $ $ 0.46 $ Average common shares outstanding, diluted 2,569,982 Performance ratios (annualized): Return on average assets % % 0.56 % % Return on average equity 3.18 Interest rate spread 4.01 Net interest margin 4.27 AS OF SEPTEMBER 30, 2011 AS OF DECEMBER 31, 2010 FINANCIAL CONDITION DATA: Total assets $ $ Gross loans Allowance for loan losses Deposits Securities sold under agreements to repurchase Total liabilities Stockholders' equity Non-performing assets: Non-accrual loans $ $ Accruing loans past due 90 days 15 Foreclosed real estate Other non-performing assets 0 16 Troubled debt restructurings (1) $ $ Asset quality ratios: Allowance for loan losses as a percent of total gross loans % % Allowance for loan losses as a percent of non-performing loans Non-performing loans as a percent of total loans Non-performing loans as a percent of total assets Non-performing assets and troubled debt restructurings as a percentage of total assets Regulatory capital ratios (Bank only): Total capital (to risk-weighted assets) % % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to adjusted total assets) Troubled debt restructurings include $440,000 and $321,000 in non-accrual loans at September 30, 2011 and December 31, 2010, respectively, which are also included in non-accrual loans for both periods listed above. CONTACT:Athens Bancshares Corporation Jeffrey L. Cunningham President and CEO 423-745-1111
